Title: To Thomas Jefferson from John Bracken, 6 August 1805
From: Bracken, John
To: Jefferson, Thomas


                  
                     Wmsburg 6. Aug. 1805
                  
                  J. Bracken most respectfully presents his Compliments to Mr. Jefferson, and requests his attention to the enclosed letter, when an occasion occurs of sending Dispatches up the Mediterranean. It relates to the late Mr. Belini’s affairs, & this liberty wou’d certainly not have been taken but on a presumption that the Friendship, which was known to be entertained for the deceased, will be readily extended, as far as the present occasion requires, to the Interests of his surviving Relatives.
               